DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 05/06/2021, Applicant, on 08/02/2021, amended Claims 1, 2, 4, 9-11, 13, 18 and 20; Claims 3, 5-8, 12, 14-17 and 19 are as originally presented, but deemed amended since they depend from independent Claims 1, 10 and 18. 
Claims 1-20 are pending in this application and have been rejected below.



Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	The prior 35 USC §101 rejection of Claims withdrawn in light of Applicant’s arguments and amendments. 

5.	The prior 35 USC §103 rejection of Claims withdrawn in light of Applicant’s amendments and arguments, and new 35 USC §103 rejection added.  



Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

7.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US Patent Publication 20140280946 A1 - hereinafter Mukherjee) in view of Kim et al. (US Patent Publication 20040254768 A1 - hereinafter Kim) in view of Bowman-Amuah (US Patent Number 6578068 B1 - hereinafter Bowman-Amuah).

8.	As per Claim 1, Mukherjee teaches:
A computer-implemented method for generating workflows in response to service requests [MUKHERJEE reads on: Abstract, "A method provides a recommendation for a cloud configuration for deploying a service. In response to receiving a service request, a database is searched for a cloud configuration. The search is performed by acquiring a resource usage pattern for the service. The resource usage pattern is mapped to a multidimensional space, which is searched for a previously deployed cloud configuration having a similar resource usage pattern. In response to finding a previously deployed cloud configuration, the activity management is determined for the previously deployed cloud configuration. A recommendation is made based on the activity management."; Fig. 3, cloud configuration recommendation system], the computer-implemented method comprising: ...
... receiving, by a processor, a new service request .. in response to receiving the new service request, determining, by the processor, one or more workflow recommendations [MUKHERJEE reads on: Fig. 2, SERVICE REQUEST S202, SERVICE SIMILARITY BASED CONFIGURATION SEARCH S204, RECOMMENDATIONS S206, CONSTRAINT SOLVING S208, DEPLOYMENT S212; Fig. 3, CLOUD DETERMINATION DEVICE 102, PROCESSOR 110; Fig. 4, SERVICE REQUEST FROM USER S404, EXTRACT INPUT PARAMETER VECTOR S406, SEARCH HISTORY TABLE S410, RECOMMENDATION TO USER S420; para 16, "FIG. 2 is a general overview of a method 200 for recommending the cloud configuration. In response to new requests at S202, the system searches cloud configurations that were previously deployed for services that are similar to the current service request at S204. In other words, a search of the database is based on service similarity. In this manner, repeat searches of the available infrastructure are eliminated or reduced. If a cloud configuration is found using the historical search at S204, a recommendation for the cloud configuration is provided to the cloud requester at S206."; para 19, "The cloud configuration determination processes that are disclosed herein are performed by the processor 110 according to the instructions stored in the memory 112. In particular, the memory 112 stores cloud similarity search module 114, infrastructure search module 116, and cloud configuration management module 118."; para 30, "FIG. 4 is a flow chart illustrating an exemplary method 400 for identifying a cloud configuration according to another aspect of the exemplary embodiment. The method starts at S402. The system 100 receives a service request for a cloud configuration that can be used to deploy a service at S404. In response to the service request, the system determines a resource usage pattern for the service. The resource usage pattern represents a behavior of the service. The term `resource usage` is defined as being the capacity that a resource i needs to deploy the service. The resource i can include any subsystem of a virtual machine, such as, a CPU, a memory, disk, and n/w, etc."; para 33, "There is no limit made herein to the type of classification method used to extract the parameters. Any existing classification method or future innovations in classifications can be used as part of the process. It is possible to infer similarity among two different services based on existing classification methodologies such as k-nearest neighbors, decision tree, or support vector machine (SVM) classifier."] based at least in part on one or more of the extracted workflows of the library of workflows [MUKHERJEE reads on: Fig. 5, database 500; para 33, as above; para 34, "In the illustrated embodiment, the resource usage pattern is mapped to a multidimensional space, which represents a history table and/or database. FIG. 5 shows a sample cloud configuration database 500 being maintained as a multi-dimensional history table. The sample table includes three dimensions each representing one of the x, y, and z axes. The earlier discussed service behavior is assigned to one axis, herein shown as the `x` axis, but can be any axis. Each entry in the x-axis of the history table can be the exact values of the average r.sub.i and variance v.sub.i resource usage. In a more general case, each entry can be within a select range of average r.sub.i and variance v.sub.i values, which depend on a threshold closeness. The range can be based on the particular service classification model that is used."; para 35, "In contemplated embodiments, the service that is seeking deployment may not have average r.sub.i and variance v.sub.i resource usage values that match with exact cloud configuration values, but its values may fall within a close range of the corresponding cloud configuration values."; para 36, "The system 100 determines whether cloud configurations are stored in the database at S408. .. In other words, the system looks up the database for cloud configurations that previously handled similar requests."], the extracted workflows ... 
... generating, by the processor, a new workflow for completing the new service request from the one or more workflow recommendations [MUKHERJEE reads on: para 16, "A search of the available infrastructure is filtered out. After a cloud configuration is found at S204, a status of the cloud configuration can be determined at S210. Mainly, the system determines whether the cloud configuration is available for being deployed at S210. If the cloud configuration is available, the cloud user can choose to deploy its service at S212."] in accordance with the extracted workflows ...
... executing, by the processor, the new workflow to complete the new service request [MUKHERJEE reads on: para 16, as above; para 18, "The cloud configuration determination device 102 illustrated in FIG. 3 includes a processor 110, which controls the overall operation of the cloud configuration determination device 102 by execution of processing instructions, which are stored in memory 112 connected to the processor 110."] ... 
... in accordance with the extracted workflows [MUKHERJEE, as above] ... 
Mukherjee does not explicitly teach, but Kim teaches:
... mining process logs of different types of prior service requests to extract workflows from the process logs of the prior service requests; saving the extracted workflows of the prior service requests to a library of workflows [KIM reads on: Fig. 2, Workflow Mining System 30, Database 40; Fig. 3, Workflow Mining System 30, Data Extracting and Processing Module 32; Fig. 8A, ANALYSIS TABLE GENERATION, ASSOCIATION ANALYSIS START, SAVE RESULT - SAVE RESULT is saving the extracted workflows of the prior service requests; para 8, "Accordingly, an object of the present invention is to provide a workflow mining system and method which are designed to apply a special data mining technique to a workflow system."; para 9, "In order to achieve the above-described object of the invention, there is provided a workflow mining system which is mounted on a workflow server having a workflow engine and a database for performing data mining on the basis of log data of the database, including: a data extracting and processing means for extracting necessary data from the database and generating an analysis table; a preprocessing means for removing unnecessary attributes on the basis of the extracted data, or converting a digital variable into a symbolic variable; and an analysis means for analyzing a decision making tree for deducing decision making tree type potential rules by using the preprocessed data, or analyzing association on the basis of support and reliability among the attributes."; para 31, "The workflow mining system 30 evaluates, analyzes and determines previous execution results of processes and activities on the basis of the log data of the database 40 upon the request of the administrator, so that the data can be used as objective data for business process reengineering (BPR)."; para 72, "FIGS. 8A to 8D are views illustrating a process of the association analysis module."; para 73, "FIG. 8A shows an initial screen where the association analysis module is executed. The association analysis module is started by pressing an `association` tap button at the top end of the screen of FIG. 8A."; para 74, "The association analysis module executes Apriori algorithm and produces an execution result as shown in FIG. 8C. Here, the association analysis result is displayed in form of text, but can be displayed in form of table as shown in FIG. 5D by clicking an `output` button."]; ... 
... comprising sub-workflows of parameter acquisition [KIM reads on: para 33, "The data extracting and processing module 32 extracts necessary data from the database 40 and generates an analysis table. Processes and activities can be individually analyzed. In general, processes are firstly analyzed and then activities are analyzed in detail, which is not intended to be limiting. The data extracting and processing module 32 has a process analysis table generating module and an activity analysis table generating module to extract data and generate an analysis table. The preprocessing module 34 searches characteristics of data on the basis of the data extracted by the analysis table, removes unnecessary attributes, divides instances if necessary, and converts a digital variable into a symbolic variable by dividing sections. For this, the preprocessing module 34 includes an analysis table data loading module, an attribute selecting and removing module and a filtering module, and the filtering module includes a discretization filter, a record filter and a missing value filter." - preprocessing is sub-workflows of parameter acquisition], ... 
... comprising sub-workflows of parameter acquisition [KIM, as above], ...
... comprising sub-workflows of parameter acquisition [KIM, as above], ...  

Although Mukherjee teaches authorization, and execution under BRI at paragraph 45 (cloud user accepts the recommended cloud configuration and deploys its service), Mukherjee in view of Kim does not explicitly teach, but Bowman-Amuah teaches:
... for modification of a computer system [BOWMAN-AMUAH reads on: Col. 13, lines 12-16 "Subclassing and inheritance make it possible to extend and modify objects through deriving new kinds of objects from the standard classes available in the system. Thus, new capabilities are created without having to start from scratch."]; ...
and Bowman-Amuah also teaches:
... authorization, and execution [BOWMAN-AMUAH reads on: Col. 82, lines 13-18 "Servers, Applications, and Databases--Authorization can occur locally on a server to limit access to specific system resources or files. Applications and databases can also authorize users for specific levels of access within their control. (This functionality is within the Environment Services grouping in the execution architecture.)"; Col. 199, line 57 - Col. 200, line 2  "FIG. 58 illustrates a flowchart for a method 5800 for controlling access to data of a business object via an attribute dictionary. A plurality of attribute values for a business object are stored in an attribute dictionary in operation 5802. A plurality of attribute names are provided in the attribute dictionary for the stored attribute values in operation 5804. Next, in operation 5806, it is verified that a current user is authorized to either set or get one of the attribute values upon a request which includes the attribute name that corresponds to the attribute value. The attribute value in the attribute dictionary is obtained or updated if the verification is successful and an indicator is broadcast upon the attribute value being updated in operations 5808 and 5810." - The attribute value in the attribute dictionary is updated is generated, indicator is broadcast is execution]; ...
... authorization, and execution [BOWMAN-AMUAH, as above]; and ...
... for the modification of the computer system [BOWMAN-AMUAH, as above] ... 
... authorization, and execution [BOWMAN-AMUAH, as above].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Mukherjee in view of Kim to incorporate the teachings of Bowman-Amuah in the same field of endeavor of data processing to include for modification of a computer system, authorization, and execution. The motivation for doing this would have been to improve the data processing of Mukherjee in view of Kim by efficiently organizing service request distribution to server components. See Bowman-Amuah, Abstract, "A system and method are provided for distributing incoming requests from a user interface amongst a client and server components for optimizing usage of resources. .. Each particular request of the second subset of requests is sent to the selected server component determined to be most appropriate to receive the particular request".

9.	As per Claim 2, Mukherjee in view of Kim in view of Bowman-Amuah teaches: 
The computer-implemented method of Claim 1, wherein the determining, the generating, and the executing [as above, Claim 1] are 
Mukherjee does not explicitly teach, but Kim further teaches:
automated [KIM reads on: para 2, "A workflow system is an automatic system for collectively managing workflows."; para 8, "Accordingly, an object of the present invention is to provide a workflow mining system and method which are designed to apply a special data mining technique to a workflow system."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Mukherjee in view of Kim in view of Bowman-Amuah to incorporate the further teachings of Kim in the same field of endeavor of data processing to include automated. The motivation for doing this would have been to improve the information searching of Mukherjee in view of Kim in view of Bowman-Amuah by efficiently processing data. 

10.	As per Claim 3, Mukherjee in view of Kim in view of Bowman-Amuah teaches:
The computer-implemented method of Claim 1, wherein each of the extracted workflows [Claim 1, as above] comprise 
Mukherjee does not explicitly teach, but Kim further teaches:
sub-workflows of parameter acquisition [KIM reads on: para 33, as above, Claim 1],  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Mukherjee in view of Kim to incorporate the further teachings of Kim in the same field of endeavor of data processing to include sub-workflows of parameter acquisition. The motivation for doing this would have been to improve the information searching of Mukherjee by efficiently defining data. 
Although Mukherjee teaches authorization, and execution under BRI at paragraph 45 and Kim does not explicitly teach this, Bowman-Amuah also teaches:
authorization and execution [BOWMAN-AMUAH reads on: Cols. 82, 199-200, as above, Claim 1].


11.	As per Claim 4, Mukherjee in view of Kim in view of Bowman-Amuah teaches:
The computer-implemented method of Claim 1, wherein providing the one or more workflow recommendations based on one or more of the extracted workflows of the library of workflows [Claim 1, as above] comprises 
Mukherjee further teaches: 
providing one or more of the extracted workflows from the library of workflows [MUKHERJEE reads on: para 16, "If a cloud configuration is found using the historical search at S204, a recommendation for the cloud configuration is provided to the cloud requester at S206."].

12.	As per Claim 5, Mukherjee in view of Kim in view of Bowman-Amuah teaches:
The computer-implemented method of Claim 1 [as above], further comprising 
Mukherjee further teaches: 
determining that the new service request does not match any of the process logs of the different types of the prior service requests [MUKHERJEE reads on: para 16, "However, if no cloud configuration (i.e., previous similarity) is found using the historical search at S204, .."].


The computer-implemented method of Claim 5 [as above], further comprising 
Mukherjee further teaches: 
determining at least one service request of the prior service requests that has terms related to the new service request [MUKHERJEE reads on: para 38, "Therefore, the search through the database further takes into account user preferences (synonymously referred to herein as `non-functional requirements). When the system receives the request at S404, it also extracts and/or receives the cloud user's service preferences at S406. These preferences can relate to performance requirements (i.e., the processing time for responding to a request), budget/cost (i.e., the price for deployment), and green point, etc. In one embodiment, the system can prompt the user to provide the preferences as input. In one embodiment, each preference can be associated with another dimension in the multi-dimensional table." - the search through the database further takes into account user preferences is determining at least one service request of the prior service requests that has terms related to the new service request; para 39, "However, in the discussed embodiment, a number of history tables can be maintained where the same dimension in each table is associated with a different non-functional parameter. In FIG. 5, the history table associates the `y`-axis to a performance level as the non-functional requirement. The illustrated example shows ten different performance levels. A different history table can associate the `y`-axis with cost. The system searches the table including the dimension that corresponds with the select fixed parameter." - cost is a non-functional parameter (term); para 49, "Another aspect of the disclosure is an ability to search from the cloud configuration database based on similarity of services in terms of high-level, non-functional requirements (i.e., user preferences) and service behavior pattern. The disclosed process provides for similarity to be determined based on (i) the non-functional preferences, such as, for example, performance or budget/cost, and (ii) the services' behavior, such as, for example, resource usage pattern."; para 51, " A further aspect of the disclosure is that the system and method is flexible. In a consumer goods' marketplace (such as, Amazon.TM. online store), similarity detection is often based on a description text of the goods."].

14.	As per Claim 7, Mukherjee in view of Kim in view of Bowman-Amuah teaches:
The computer-implemented method of Claim 6 [as above], further comprising 
Mukherjee further teaches: 
identifying the extracted workflows of the library of workflows that are utilized to perform the at least one service request [MUKHERJEE reads on: para 36, "In other words, the system looks up the database for cloud configurations that previously handled similar requests."]; and selecting at least one of the extracted workflows having matching attributes to the new service request [MUKHERJEE reads on: Fig. 4, RECOMMENDATION TO USER S420; para 42, "Concurrently or subsequently, the system can provide a recommendation for the new cloud configuration to the cloud user at S420."].

15.	As per Claim 8, Mukherjee in view of Kim in view of Bowman-Amuah teaches:
The computer-implemented method of Claim 7, wherein the one or more workflow recommendations [Claim 1, as above]
Mukherjee further teaches: 
corresponds to the at least one of the extracted workflows having the matching attributes to the new service request [MUKHERJEE reads on: para 35, "In contemplated embodiments, the service that is seeking deployment may not have average r.sub.i and variance v.sub.i resource usage values that match with exact cloud configuration values, but its values may fall within a close range of the corresponding cloud configuration values. In this instance, similarity can still be deduced. The history table is flexible and is maintained to allow both cases. In the case when exact values are available, the number of points plotted along the (`x`) axis would be greater than the number of cloud configuration points plotted along a different axis, such as the `z` axis (see FIG. 5). If a value range is rather used, the list of cloud configurations plotted along the different axis would be greater than the case with an exact value because multiple cloud configurations would fall within the similarity range."; para 39, "The system fixes one non-functional parameter that it applies to the history table while making an effort to determine a cloud configuration that also matches the other parameters."].

16.	As per Claim 9, Mukherjee in view of Kim in view of Bowman-Amuah teaches:
The computer-implemented method of Claim 1, wherein determining the one or more workflow recommendations based at least in part on one or more of the extracted workflows of the library of workflows and generating the new workflow for completing the new service request from the one or more workflow recommendations [Claim 1, as above] is 
Mukherjee further teaches: 
... in response to receiving the new service request [MUKHERJEE, as above, Claim 1].
Mukherjee does not explicitly teach, but Kim further teaches:
automated [KIM reads on: para 2, para 8, as above, Claim 2].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Mukherjee in view of Kim in view of Bowman-Amuah to incorporate the further teachings of Kim in the same field of endeavor of data processing to include automated. The motivation for doing this would have been to improve the information 

17.	As per Claim 10, Mukherjee teaches:
A computer system for generating workflows in response to service requests, the computer system comprising: a processor communicatively coupled to a memory unit, wherein the processor is configured to execute program instructions [MUKHERJEE reads on: Abstract, as above, Claim 1; Fig. 3, PROCESSOR 110, MEMORY 112, MEMORY 122, BUS 124, STORAGE DEVICE 130; para 18, "The cloud configuration determination device 102 illustrated in FIG. 3 includes a processor 110, which controls the overall operation of the cloud configuration determination device 102 by execution of processing instructions, which are stored in memory 112 connected to the processor 110."] comprising:  
The remainder of the claim rejected under the same rationale as Claim 1 above.

18.	As per Claim 11, Mukherjee in view of Kim in view of Bowman-Amuah teaches:
The computer system of Claim 10 [as above], wherein
The remainder of the claim rejected under the same rationale as Claim 2 above.

19.	As per Claim 12, Mukherjee in view of Kim in view of Bowman-Amuah teaches:
The computer system of Claim 10, wherein the extracted workflows [Claim 10, as above] comprise 
The remainder of the claim rejected under the same rationale as Claim 3 above.


The computer system of Claim 10 [as above], wherein 
The remainder of the claim rejected under the same rationale as Claim 4 above.

21.	As per Claim 14, Mukherjee in view of Kim in view of Bowman-Amuah teaches:
The computer system of Claim 10 [as above], further comprising 
The remainder of the claim rejected under the same rationale as Claim 5 above.

22.	As per Claim 15, Mukherjee in view of Kim in view of Bowman-Amuah teaches:
The computer system of Claim 14 [as above], further comprising 
The remainder of the claim rejected under the same rationale as Claim 6 above.

23.	As per Claim 16, Mukherjee in view of Kim in view of Bowman-Amuah teaches:
The computer system of Claim 15 [as above], further comprising 
The remainder of the claim rejected under the same rationale as Claim 7 above.

24.	As per Claim 17, Mukherjee in view of Kim in view of Bowman-Amuah teaches:
The computer system of Claim 16, wherein the one or more workflow recommendations [Claim 10, as above]
The remainder of the claim rejected under the same rationale as Claim 8 above.

25.	As per Claim 18, Mukherjee teaches:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer processor to cause the computer processor to perform a method for generating workflows in response to service requests [MUKHERJEE reads on: Abstract, Fig. 3, paras 18, as above, Claim 10], the method comprising: ... 
... wherein the new service request is not associated with a process log [MUKHERJEE, para 16, as above, Claim 5]; ...
The remainder of the claim rejected under the same rationale as Claim 1 above.

26.	As per Claim 19, Mukherjee in view of Kim in view of Bowman-Amuah teaches:
The computer program product of Claim 18 [as above], further comprising:
Mukherjee further teaches: 
determining that the new service request does not match any of the process logs of the different types of the prior service requests [MUKHERJEE, Claim 5 as above, para 16];
determining at least one service request of the prior service requests that has terms related to the new service request [MUKHERJEE, Claim 6 as above, paras 38, 39, 49];
identifying the extracted workflows of the library of workflows that are utilized to perform the at least one service request; and selecting at least one of the extracted workflows having matching attributes to the new service request [MUKHERJEE, Claim 7 as above, Fig. 4, paras 36, 42], 
wherein the one or more workflow recommendations corresponds to the at least one of the extracted workflows having the matching attributes to the new service request [MUKHERJEE, Claim 8 as above, Fig. 4, paras 35, 39].

27.	As per Claim 20, Mukherjee in view of Kim in view of Bowman-Amuah teaches:
The computer program product of Claim 18 [as above], wherein 
The remainder of the claim rejected under the same rationale as Claim 9 above.



Response to Arguments

28.	Applicant's arguments filed 08/02/2021 have been fully considered; they are found persuasive with regard to the 35 U.S.C. 101 rejection, but they are not persuasive and/or are moot with regard to the 35 U.S.C. 103 rejection in light of the new rejections necessitated by the amendments. 

29.	Applicant argues (at pp. 8-9) that the claimed invention is directed to services which modify a computer system (and is thus eligible at step 2A, Prong 1 of the 2019 PEG). 
Examiner agrees, particularly in light of Figures 2-5 and paragraphs 31-33, 36 of the published specification. The 35 U.S.C. 101 rejection has therefore been withdrawn. 

30.	The remainder of Applicant's arguments concerning the 35 U.S.C. 103 rejection relate to amended claim language and are moot in light of the new rejections incorporating Bowman-Amuah.



Conclusion

31.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

32.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623